Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. (US Patent Application Publication no. 2018/0179649) in view of ONO et al. (US Patent Application Publication no. 2019/0085477).
 	With regard to claim 1, Fleischer discloses a carbon dioxide reduction apparatus (abstract) comprising: a first electrochemical compartment (3) provided with a first 1OH (1) wherein R1 represents an organic group having 1 to 15 carbon atoms; and R2NH2 (2) wherein R2 represents an organic group having 1 to 15 carbon atoms.
	ONO discloses an electrolytic device for the reduction of carbon dioxide comprising an anode (11) constituted of a catalyst material (correlates to the second catalyst; paragraphs 28-29) in order to reduce an overvoltage of the reaction (paragraph 1OH, wherein R1 represents an organic group having one carbon atom (HCO3-; paragraph 41). One having ordinary skill in the art at the time of filing would have found it obvious to use an anode containing a catalyst in the electrolytic device of Fleischer, because as taught by Ono, using cathodes and anodes comprising a catalyst material is well known in the art to be effective for reducing an overvoltage in electrolytic reactions for the reduction of carbon dioxide and one would have a reasonable expectation of success in doing so. 
 	With regard to claim 2, the device of Fleischer further comprises a second connecting path (10, 11) which connects the first electrochemical compartment (3) with the second electrochemical compartment (2), wherein the second connecting path (10, 11) is a connecting path which allows carbon dioxide in the second electrochemical compartment (2) to flow into the first electrochemical compartment (3; paragraphs 8, 58; figure 1).
 	With regard to claims 3, 12, the second catalyst (contained in the anode of ONO) contains one or more elements of Groups 8 to 12, i.e. ruthenium, cobalt, iron, nickel, palladium and platinum among others (paragraphs 28-29).
With regard to claim 4, ONO discloses wherein the second electrochemical compartment (anode compartment) contains a third catalyst which catalyzes a reaction between the reduced product and the reactant (one or more catalysts may be used; paragraph 28).

	With regard to claim 7, Fleischer and ONO teach a method of producing an organic compound (abstract of Fleischer; paragraph 4 of ONO) by using the carbon  dioxide reduction apparatus according to claim 1.
With regard to claim 13, ONO discloses wherein the second electrode comprises a composite material comprising a metal material and an electro-conductive carbon material (paragraph 39).
 	With regard to claim 14, Fleischer further teaches wherein the reactant is contained in the second electrochemical compartment, wherein the reactant comprises an electrolyte salt selected from potassium chloride and bromides, among others (paragraph 52).  
 	
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer and ONO as applied to claim 1 above, and further in view of Teamey et al. (US Patent Application Publication no. 2013/0118910).
With regard to claim 8, modified Fleischer teaches all of the features discussed above, but fails to disclose wherein the organic group represented by the general formula (1) having 1 to 15 carbon atoms in R1 is selected from the group consisting of a hydrocarbon group having 1 to 15 carbon atoms, a hydroxyalkyl group having 2 to 15 carbon atoms, and a group represented by the following formula (3), H - (OR)m- (3) 

 	Teamey teaches a system and method for oxidizing organic compounds at the anode while reducing carbon dioxide at the cathode; wherein the anode compartment comprises a reactant selected from hydrocarbons (alkanes, alkenes) or alcohols (ethanol, methanol), among others (abstract; paragraphs 49-52). One having ordinary skill in the art would have found it obvious to use a reactant comprising hydrocarbons or alcohols in the anode compartment of the modified Fleischer because as taught by Teamey, these reactants are well known in the art to be effective for oxidizing organic compounds at the anode while reducing carbon dioxide at the cathode and one would have a reasonable expectation of success in doing so. 
 	With regard to claim 9, Teamey further teaches wherein the hydrocarbon group having 1-3 carbon atoms is selected from an alkyl group, i.e. ethylene, propylene group (paragraph 49).
	With regard to claim 10, Teamey discloses wherein the reactant may be an alcohol compound, i.e. ethanol, methanol (paragraph 49).
 	With regard to claim 15, Fleischer teaches a method of producing an organic compound, comprising: making carbon dioxide flow into the first electrochemical compartment (abstract; paragraphs 8; 23); reducing the carbon dioxide flowing into the first electrochemical compartment on the first electrode so as to form carbon monoxide (paragraphs 8; 23), the carbon monoxide flowing out from the first electrochemical compartment to the second electrochemical compartment through the first connecting path paragraphs 57-58; 60); and reacting the reactant in the second electrochemical . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-15 have been considered but are moot because the new grounds of rejection do not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach that the carbon monoxide produced in the cathode chamber is sent to the anode chamber and further reacts with another material to produce an organic compound, as recited in new method claim 14. Therefore, after further search and consideration, new grounds of rejection are presented in view of Teamey et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794